                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CYNTHIA HAYES                                                                      PLAINTIFF

v.                                4:19CV00891-BRW-JTK

MARK GOBER, et al.                                                             DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice for failure to prosecute.

       IT IS SO ORDERED this 21st day of January, 2020.

                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
